DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Funya (EP 1061523 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 each recite the limitation "the host device" in line 5 and lines 7-8, respectively. There is insufficient antecedent basis for this limitation in each of the claims.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funya (EP 1061523 A1).
Regarding claim 1: Funya discloses a method, comprising: 
receiving, at a memory device, a command (Fig. 3, Fig. 11 and paragraph [0033], command from command decoder 3 to control circuit 19 to select a row address signal) directed to a row of a memory array of the memory device, wherein the row is associated with a set of columns; 
activating the row in response to the command (paragraph [0033], a row address is selected, then a word line is activated);
writing, to two or more columns of the set, local data not received from the host device in connection with the command (Fig. 18, when TRANSFER GATE SIGNAL is high); and
deactivating the row based, at least in part, on writing the local data to the two or
more columns of the set (paragraph [0108], lines 2-4).
Regarding claim 3: Funya (Fig. 18) discloses the method of claim 1, wherein writing the local data to the two or more columns of the set is performed without accessing a data input buffer of the memory device.
Regarding claim 4: Funya (Fig. 14A and 14H for a row address) discloses the method of claim 1, wherein the command is an activate (ACT) command.
Regarding claim 5: discloses the method of claim 1, further comprising:
activating, prior to writing the local data, a write driver of the memory device in
accordance with a data pattern of the local data, the write driver configured to couple with a column of the set; and
maintaining the write driver activated with the data pattern while writing the local data to the two or more columns of the set. 
Regarding claim 6. Funya (paragraph [0033]) discloses the method of claim 1, wherein deactivating the row is performed in response to the command that has activated the row.
Regarding claim 7: Funya discloses the method of claim 1, further comprising: 
determining that the command (Fig. 3, command to control circuit 19, selector 20 and address latch 21 to select a column) is directed to each individual column of the set, based on an indication stored in one or more bits of the command, a mode register of the memory device, or both.
Regarding claim 8: Funya discloses the method of claim 7, further comprising: 
writing the local data to individual columns of the set based on a counter (Fig. 34, column address counter 201) of the memory device configured to identify a column address, wherein the counter is further configured to iterate through all column addresses corresponding to the individual columns of the set.
Regarding claim 13: discloses an apparatus, comprising:
a memory array (Fig. 3, 13) including a row and a set of columns associated with the row; and
peripheral circuitry (Fig. 3, 19, 20, 21) coupled with the memory array, the peripheral circuitry configured to:
receive a command directed to the row;
activate the row in response to receiving the command;
write, to two or more columns of the set, local data not received from the host device in connection with the command; and
deactivate the row based, at least in part, on writing the local data to the two or more columns of the set (see the rejection of claim 1).
Regarding claim 17: Funya discloses the apparatus of claim 13, further comprising:
a command decoder (Fig. 3, 5) configured to determine that the command is directed to each individual column of the set or to a subset of the columns, based on an indication stored in one or more bits of the command (the command decoder sends a command to control circuit to control the selector 20 to select columns (paragraph [0031]).
Regarding claim 18: discloses the apparatus of claim 13, further comprising:
a counter (column address counter 201, paragraph [configured to identify a column address, wherein the counter is further configured to iterate through all column addresses corresponding to individual columns of the set (paragraph [0163]).
Regarding claim 19: discloses a system, comprising:
a host device (Fig. 1, CONTROLLER 2), and
a memory device (Fig. 1, DRAM 1) coupled with the host device, the memory device including:
a memory array having a row and a set of columns associated with the row; and 
peripheral circuitry coupled with the memory array, the peripheral circuitry configured to: receive, from the host device, a command directed to the row; activate the row in response to receiving the command; write, to two or more columns of the set, local data not received from the host device in connection with the command; and deactivate the row based, at least in part, on writing the data to the two or more columns of the set (see the rejection of claim 13). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Funya in view of Henrion et al. (US 2012/0131339, hereinafter “Henrion”).
Regarding claims 5 and 15: Funya discloses all the limitations of claims 1 and 13 except for a write driver to write the local data to two or more columns of the set. However, Henrion discloses the use of write driver circuitry to receive the input data pattern to write data to the columns (claim 12) of the memory array. It would have been obvious to one of ordinary skill in the art to use a write driver coupled to the column of the set and maintain the write driver activated to write a data pattern to the memory device. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Funya in view of Lee (US 2015/0287451, hereinafter “Lee”).
The only difference between claim 13 and Funya is the recitation of a mode register to store a mode register configured to store an indication that the command is directed to each individual column of the set or to a subset of the columns. However, Lee discloses the mode register set 130 used to store parameter, which indicates an interval between an active command and a corresponding column command (paragraph [0026]). It would have been obvious to one of ordinary skill in the art to use a mode register configured to store an indication that the command is directed to each individual column of the set or to a subset of the columns in a write operation of a memory device. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,430,504. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-17 of the patent.
Regarding claim 1: Claim 1 of the patent recites a method, comprising: 
receiving, at a memory device, a command directed to a row of a memory array of the memory device, wherein the row is associated with a set of columns; 
activating the row in response to the command;
writing, to two or more columns of the set, local data not received from the host device (from a single register, not from the host) in connection with the command; and
deactivating the row based, at least in part, on writing the local data to the two or
more columns of the set.
Regarding claim 2: Claim 1 of the patent recites the method of claim 1, wherein writing the local data to the two or more columns of the set comprises writing a repeating pattern of bits retrieved from a single register of the memory device.
Regarding claim 3: Claim 4 of the patent recites the method of claim 1, wherein writing the local data to the two or more columns of the set is performed without accessing a data input buffer of the memory device.
Regarding claim 4: Claim 2 of the patent recites the method of claim 1, wherein the command is an activate (ACT) command.
Regarding claim 5: Claim 3 of the patent recites the method of claim 1, further comprising:
activating, prior to writing the local data, a write driver of the memory device in
accordance with a data pattern of the local data, the write driver configured to couple with a column of the set; and
maintaining the write driver activated with the data pattern while writing the local data to the two or more columns of the set. 
Regarding claim 6: Claim 5 of the patent recites the method of claim 1, wherein deactivating the row is performed in response to the command that has activated the row.
Regarding claim 7: Claim 6 of the patent recites the method of claim 1, further comprising: 
determining that the command is directed to each individual column of the set, based on an indication stored in one or more bits of the command, a mode register of the memory device, or both.
Regarding claim 8: Claim 7 of the patent recites the method of claim 7, further comprising: 
writing the local data to individual columns of the set based on a counter of the memory device configured to identify a column address, wherein the counter is further configured to iterate through all column addresses corresponding to the individual columns of the set.
Regarding claim 9: Claim 8 of the patent recites the method of claim 8, further comprising: 
waiting, prior to deactivating the row, for a predetermined duration after writing the local data to the individual columns of the set.
Regarding claim 10: Claim 9 of the patent recites the method of claim 7, further comprising: 
receiving an additional command directed to the row of the memory array, the additional command received after a predetermined duration since receiving the command, wherein deactivating the row is performed in response to receiving the additional command.
Regarding claim 11: Claim 10 of the patent recites the method of claim 1, further comprising: 
determining that the command is directed to a subset of the columns including the two or more columns, wherein the determination is based on an indication stored in one or more bits of the command, a mode register of the memory device, or both
writing the local data to a first column of the subset, wherein a counter of the memory device identifies a first address of the first column of the subset;
updating the counter to identify a second address of a second column of the subset to write the local data; and
writing the local data to the second column of the subset based on the counter
identifying the second address.
Regarding claim 12: Claim 11 of the patent recites the method of claim 11, further comprising:
determining that the second address corresponds to an address of a last column of the subset; and
waiting for a predetermined duration, prior to deactivating the row.
Regarding claims 13 and 14: Claims 12 of the patent recites all the limitations as recited in claims 13 and 14. 
Regarding claims 15-18: Claims 13-16 of the patent recite all the limitations as recited in claims 15-18, respectively.
Regarding claims 19 and 20; Claim 17 recites all the limitations as recited in claims 19 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/Primary Examiner, Art Unit 2827